TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00686-CR


Alexander Pina, Appellant

v.

The State of Texas, Appellee




FROM COUNTY COURT AT LAW NO. 5 OF TRAVIS COUNTY
NO. C-1-CR-07-214559
HONORABLE NANCY WRIGHT HOHENGARTEN, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
PER CURIAM
		Appellant Alexander Pina's brief was due August 26, 2011.  The brief has not been
received and appellant's retained counsel, Alexander L. Calhoun, did not respond to this Court's
notice that the brief is overdue.
		The appeal is abated.  The trial court shall conduct a hearing to determine whether
Pina desires to prosecute this appeal, whether he remains indigent, (1)
 and whether his retained counsel
has abandoned this appeal.  See Tex. R. App. P. 38.8(b)(2).  The court shall make appropriate
findings and recommendations.  A record from this hearing, including copies of all findings and
orders and a transcription of the court reporter's notes, shall be forwarded to the clerk of this Court
for filing as a supplemental record no later than November 28, 2011.  See Tex. R. App. P. 38.8(b)(2).


Before Justices Puryear, Rose and Goodwin
Abated
Filed:   November 9, 2011
Do Not Publish
1.   The trial court determined that Pina was indigent in response to this Court's prior inquiry.
See Pina v. State, No. 03-10-00686-CR, 2011 Tex. App. LEXIS 650 (Tex. App.--Austin Jan. 27,
2011, no pet.) (mem. op., not designated for publication).